*837On Rehearing.
MONROE, J.
Counsel for plaintiff say in their brief that A. B. Anders joined in the answer admitting that defendants “met together and resolved to investigate the fire,” and they refer the court to page 4 of the transcript in verification of that statement. We find on page 4 an exception of no canse of action, etc. Turning to the answer mentioned, which is on page 6, we do not find the name of A. B. Anders as a party thereto. So far as the record in this court shows, therefore, no answer was filed by, no default was taken against, and no issue was joined as to, A. B. Anders. The counsel say that Jim Terral and Lee Terral filed no answers, but permitted the case “to go by default agaiust them,” and they refer the court to page 21 of the transcript. There is nothing on page 21, or elsewhere in the transcript, so far as we are able to discover, to show that any default was entered against, or issue joined as to, the two defendants mentioned.
Counsel say that J. W. Gaar actually participated in executing unlawfully the agreement of July 1st, and they refer to his testimony, on pages 503 to 524, in verification of the statement It has since been admitted that the testimony thus referred to is that of Mike Gaar, and he swears (page 521) that J. W. Gaar was not present at the mishandling of the plaintiff.
It is said that A. S. Smith, P. T. Walker, Thomas Anders, Lee Bushy, John Deloney, M. Dillard, John Gaar, P. E. Grisham, T. L. Jones, William Radescich, Joel Smith, and H. E. Walker participated in the first meeting, signed the agreement, participated in the second meeting, and answered as has been stated in the original opinion, and that those acts are sufficient to make them liable, as conspirators, for the injury inflicted on the plaintiff. We, however, find no reason for changing the view, already expressed, that, inasmuch as the action of the meeting and the meaning of the agreement of July 1st were differently understood hy different persons, the liability of the participants to the plaintiff must depend upon the interpretation placed by them respectively upon such action and agreement. The defendants whose names have been mentioned, speaking for themselves, in their answer aver “that there was no intention to injure any one, and no purpose or plan to violate the law,” and, so far as they are concerned, the contrary has not been shown.
A re-examination of the record has led to the conclusion that George Anders, I. O. Smith, Thos. Busby, P. P. Smith, Pox Deloney, W. H. Mann, and William Dillard have been shown to have actively participated in executing unlawfully the will of the meeting and the written agreement above mentioned.
It is therefore ordered, adjudged, and decreed that the judgment heretofore banded down be amended by adding to the list of defendants who are condemned, in solido, the names of George Anders, I. O. Smith, Thomas Busby, P. P. Smith, Pox Deloney, W. H. Mann, and William Dillard, and, as thus amended, that said judgment be now reinstated and made the final judgment in the ease.